Harvey, J.
(dissenting): When the petition alleged that the foreman undertook to remove the broken rail and to put in another with an insufficient number of employees for such a task, it alleged negligence on behalf of the foreman (which is equivalent to negligence of the defendant), for the authorities make it clear that it is the duty of the master to furnish the servant with the number of employees reasonably necessary to perform the task at hand just as it is his duty to furnish reasonably suitable tools 'and a reasonably safe place to work. The duty of the master in each of these matters has the same basis for its existence.
Under the federal employers’ liability act the distinction between the assumption of risk and of contributory negligence is that the former is inherent in the contract of employment, while the latter arises from tort, and the difference in their effect as defenses is *793that the former is a complete defense, while the latter only mitigates the damages. Neither is a defense if the injury was occasioned by the failure of the employer to comply with a federal statute designed for the safety of employees, such as the safety appliance act.
The defense of assumption of risk as authorized by the federal employers’ liability act means assumption of risk or assumed risk as these terms were understood at common law and as they have been defined and applied by the federal courts and such state courts as have used the terms in the same sense. The term may be defined thus: by undertaking employment under a contract of employment, as one of the necessary inherent elements of the contract, the employee assumes all the risk of injury to his person growing out of the usual and ordinary dangers of such employment, and this is true whether or not he knows what are the usual and ordinary dangers incident to the work to be performed. He also assumes the risk of the unusual and extraordinary dangers of the employment of which he has knowledge or which are so obvious that he must have known them.
This doctrine of assumed risk presupposes that the employer has performed his duty and has furnished the employee with a safe place to work, proper tools and a sufficient number of workmen reasonably proper and necessary to accomplish the work to be performed.
An employee does not assume the risk when his employer has not performed these duties. He never assumes risks occasioned by his master’s negligence. Neither does he assume the risks of the unusual and extraordinary dangers of his employment of which he has no knowledge and which are not obviously patent. Nor does he assume the risk of dangers resulting from his master’s failure to comply with statutes designed for his safety.
Assumption of risk is a defense and like contributory negligence is usually a question of fact, or a mixed question of law and fact, to be determined by the jury under proper instructions from the court. Like any other question of fact to be tried to the jury, it should never be taken away from the jury by the court and decided as a matter of law unless the evidence establishing it is so clear that reasonable minds could not reach different conclusions thereon, and seldom, if ever, should it be passed upon by the court as a question of law upon the pleadings.
Applying these well established principles to this case, it is clear that the demurrer should have been overruled.